Citation Nr: 0401782	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether an appeal from an October 2000 rating decision 
wherein the RO denied an increased rating for a cervical 
spine disability had been timely filed.

2.  Entitlement to an initial rating in excess of 50 percent 
for headaches.

3.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	H. Wyatt Hanna, III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
April 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to increased evaluations for 
headaches and a cervical spine disability and entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU) are addressed in the remand 
portion of this decision.

In June 2003 the veteran provided oral testimony before the 
undersigned Veteran's Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran brought an appeal to the Board on the issue 
of whether an appeal from an October 2000 rating decision 
wherein the RO denied an increased rating for a cervical 
spine disability had been timely filed.

2.  At the Board hearing in June 2003, prior to the Board 
entering a decision in the appeal, the veteran withdrew the 
issue from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of whether an appeal from an October 
2000 rating decision wherein the RO denied an increased 
rating for a cervical spine disability had been timely filed 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003); and as amended effective 
April 18, 2003, 68 Fed. Reg. 13236-13237 (Mar. 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The relevant facts, briefly stated, reflect that the veteran 
did not bring an appeal from a January 1997 rating decision 
wherein the RO awarded a 20 percent evaluation for his 
cervical spine disability.  Thereafter, in response to his 
claim for increase, the RO issued a decision in October 2000 
that continued the 20 percent evaluation.  The notice letter 
was issued in November 2000.  The RO received his notice of 
disagreement (NOD) in October 2001.  The veteran opted for 
review of his claim by a RO Decision Review Officer (DRO) and 
he received notice of the DRO decision to continue the 20 
percent evaluation in a March 2002 statement of the case 
(SOC).  In April 2002 the RO received his request for a 
hearing with the DRO.  The RO then issued a letter in May 
2002 advising him that a VA Form 9 provided with the SOC had 
not been received within the applicable time period and that 
the decision appealed was now final.  

The RO then issued a letter in June 2002 that in part 
explained the decision regarding timeliness of appeal.  The 
RO accepted a response from his attorney in July 2002 as a 
notice of disagreement with that determination and issued a 
SOC in September 2003.  The substantive appeal received in 
October 2002 had requested a Board hearing at the RO.  The 
veteran and his attorney were present at the June 2003 Board 
hearing.


Analysis

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  

The recent amendment provided in essence that withdrawal may 
be made by the appellant or by his or her authorized 
representative, and modified the provision in the former 
regulation that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2002).  VA stated that the amendment is 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  See 68 Fed. Reg. at 13236.  In any 
event that amendment does not warrant a different 
disposition given the facts of this case.

At the June 2003 Board hearing the appellant and his 
representative informed the undersigned Veterans Law Judge 
that the issue of issue of whether an appeal from a rating 
decision wherein the RO denied an increased rating for a 
cervical spine disability had been timely filed was being 
withdrawn (T 2, 16).  Although the reference was made to the 
timeliness of appeal of a "previous decision" there is no 
doubt that the "previous decision" being referenced was the 
October 2000 decision.  Although the record refers to 
November 2000 as the relevant decision date, the decision was 
issued in October 2000 and the notice of that decision was 
issued in November 2000.  However, the confusion in no way 
impacts the intended action on the part of the appellant in 
light of the hearing testimony on this matter.  Therefore, 
there remain no allegations of error of fact or law for 
appellate consideration regarding this matter.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed as to the foregoing claim without prejudice.  




The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.  The regulatory amendments 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).


ORDER

The appeal of the issue of whether an appeal from an October 
2000 rating decision wherein the RO denied an increased 
rating for a cervical spine disability had been timely filed 
is dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The veteran and his representative in September 2002 
correspondence and thereafter in hearing testimony (T 2, 16) 
and a VA For 9 filed in December 2003 clearly raised the 
issue of entitlement to a TDIU.  This claim is inextricably 
intertwined with the claims for increased ratings.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The veteran's headaches are currently rated as 50 percent 
disabling, which is the maximum schedular evaluation.  This 
was the initial separate evaluation for headaches that had 
been previously rated as a manifestation of the underlying 
cervical spine disability that was assigned a 20 percent 
rating overall.  However, extraschedular consideration is 
available and there is no defined evaluation that might 
result on an extraschedular basis.  Thus each basis of 
entitlement may provide a 100 percent rating.  

The claim for a TDIU must be fully developed as discussed in 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 35 (1994).  See also Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The Board will note that 
the record contains numerous references to the veteran's 
receipt of Social Security disability benefits (SSA).  It is 
well established in the case law that such records are 
relevant to the TDIU determination.  In addition they are 
presumed relevant to the matter of an increased rating.  See 
for example the discussion in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the evaluation of the cervical spine disability, in 
November 2002 the RO denied entitlement to an evaluation in 
excess of 20 percent.  The disability is rated as residuals, 
fracture of C5-6 with radiculopathy under Diagnostic Codes 
5285-5290.  The RO issued notice of the decision in December 
2002.  


The veteran's hearing testimony was substantially directed to 
the recent rating determination and the desire for a higher 
evaluation.  See T 5-6, 9-14 and 18-19.  The RO acknowledged 
the recent hearing testimony as a notice of disagreement in a 
June 2003 SOC it issued on the headache rating issue.  

The VA Form 9 received in December 2003 was apparently in 
response to the recent SOC that covered the issue of an 
increased rating for headaches.  In any event the hearing 
testimony, particularly comments at T18-19, reasonably 
interpreted, indicate disagreement with the spine evaluation 
of 20 percent that the November 2002 rating continued.  

Thus the Board believes it is reasonable to conclude that the 
appellant has filed a timely notice of disagreement.  
However, since no statement of the case has been issued, 
there exists a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

However, before the issue is returned to the Board it must be 
perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2001).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  In this regard, the VBA AMC should 
ask the appellant to provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for the 
disabilities at issue and inability to 
work.  

After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  
38 U.S.C.A. § 5103A(b), (c) (West 2002).

Regardless of his response, the VBA AMC 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A 
(b)(2); 38 C.F.R. § 3.159(e).

5.  The VBA AMC should also clarify the 
request for a Board hearing that appears 
in the VA Form 9 the representative filed 
in December 2003.

6.  The VBA AMC should issue a SOC 
addressing the issue of entitlement to a 
rating in excess of 20 percent for a 
cervical spine disability.  The appellant 
should be advised of the requirements 
necessary to perfect a timely appeal if 
he wishes appellate review.  

The VBA AMC should insure that the 
representative is provided a copy of all 
pertinent correspondence.  Based upon the 
preliminary review of the record, in 
particular the hearing testimony, and to 
conserve adjudication resources and the 
timely resolution of the appeal, the 
Board will ask that the VBA AMC ensure 
that the record contains an adequate 
examination of the cervical spine.

In other words, one that takes into 
account all current rating schedule 
provisions applicable to the evaluation 
of the cervical spine and one that 
responds adequately to all questions 
posed in the October 2002 examination 
request.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The VBA AMC must also review the claims 
file to ensure that all new notification 
requirements and development procedures 
required by the VCAA and the implementing 
regulations are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002).  See also 
38 C.F.R. § 3.159.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
a disability rating for headaches in 
excess of 50 percent in accordance with 
the applicable criteria.  The VBA AMC 
should also adjudicate the intertwined 
issue of entitlement to a TDIU, which 
should be completed in accord with the 
holdings in Friscia,Vettese and Bowling.  
The VBA AMC should also document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2003), 
as warranted.  In light of the forgoing 
discussion of this issue, the VBA AMC 
should ensure that records are requested 
from the SSA. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations considered relevant to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



